Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

       Rejoinder of Non-elected Subspecies
Claims 1-18, 20 and 22-24 are allowable. On page 7 of the Remarks filed April 1, 2021 Applicant requests that the search be extended to other subspecies in the order of Cu, Zn, Si, Fe and Mn.  The examiner has done so, and has undertaken a search and examination of the full scope of the present claims, i.e. to all currently claimed subspecies, with the following effect.
The election of species requirement between species (A) thru (E), as set forth in the Office action mailed on May 18, 2020, is withdrawn in view of the present amendment to claim 1 limiting the pending claims to the elected species.  The election of subspecies requirement between subspecies (i) thru (vii) in that Office Action has been reconsidered in view of the allowability of claims to the elected subspecies pursuant to MPEP § 821.04(a). The requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the election of subspecies requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a) The terminal disclaimer filed on April 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,856,547, 9,101,978, 9,090,955, or 8,425,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  This obviates any potential conflict between the present claims and those of Applicant’s prior patents.
b) None of the prior art of record, whether taken alone or in any combination, discloses or suggests a powder metal compact comprising a cellular nanomatrix comprising an element as recited in claim 1 as amended, and a plurality of dispersed particles dispersed in the nanomatrix and comprising a particle core material that comprises one or more of the aluminum alloys recited in that claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        April 7, 2021